DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 10-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boatner (US-7896154-B2).
Boatner discloses a pressurized beverage container comprising a receptacle (10) with an internal area (Fig. 13), an opening and a lid (12) covering said opening, in which said lid comprises a releasable section (16, 24) which is manually movable from a sealed position in which it forms a functional covering part of said lid (Fig. 13A), to an open position in which it is displaced from a remainder of said lid such that an aperture is formed in said lid (Fig. 13C), in which said lid comprises a tail part (66), in which said tail part is movably associated with said releasable section such that during at least part of said manual movement of said releasable section from said sealed position to said open position said tail part travels inwardly into said internal area, and in which said tail part comprises a function associated with immersion in a beverage (Fig. 13B), in which said releasable section is manually rotatable about an axis dissecting said lid, such that said releasable section rotates upwardly from said remainder of said lid and said tail part rotates downwardly into said internal area when said releasable section is moved from said sealed position to said open position and said container is arranged with said opening uppermost (Fig. 13C), in which said lid is manually removable from said container (col. 4, lines 46-55), in which said opening is annular, in which said lid is annular, and in which said tail part is annular and co-axial with said opening (Fig. 12), in which said lid is constructed from a resilient material such that it is manually removable from said receptacle by being manually distorted (col., 4, lines 46-55), in which said lid comprises an outer edge, in which a first side of said releasable section is formed by a portion of said outer edge (Fig. 12, adjacent 48), in which said releasable section is defined by weakened sections of said lid extending from said outer edge to a fold line about which said releasable section is rotatable (col. 3, lines 45-52), in which said releasable section remains connected to said remainder of said lid in said open position, and in which said releasable section is movable from said open position back to a closed position in which said first side is disposed in substantially the same position as it was in said sealed position (since the lid is manually removable).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boatner in view of Byun et al. (US-20170043932-A1).
Boatner discloses wherein a beverage is disposed in said internal area )col. 1, lines 24-28), and in which said tail part extends from said releasable section when said releasable section is in said sealed position and said container is arranged with said opening uppermost, wherein said tail part is attached to said releasable section by a connection mechanism, and in which said tail part is attached to a region of an underside of said releasable section which changes position and/or orientation when said releasable section is moved from said sealed position to said open position, such that a corresponding movement is transmitted to said tail part (Figs. 13A, B, C), but fails to teach wherein the tail part is arranged above said beverage.
Byun teaches that it is known in the art to manufacture a container with a mixing component above a beverage (Fig. 2A).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have located the tail part above the beverage in order to further ensure mixing did not occur before desired.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boatner in view of Thorne et al. (US-5827555-A).
Boatner fails to teach wherein said tail part comprises a gas release vessel for releasing pressurized gas into a beverage disposed in said receptacle in use, in which said gas release vessel comprises a gas release aperture which is open to said internal area.
Thorne teaches that it is known in the art to manufacture a container mixing device as a gas release vessel (20) for releasing pressurized gas into a beverage disposed in said receptacle in use, in which said gas release vessel comprises a gas release aperture (25) which is open to said internal area.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Boatner with a gas release vessel, in order to change the effect of mixing on the beverage and such a modification would be the use of a known device on a known beverage container.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boatner and Thorne in view of Brown et al. (US-20050091827-A1).
The modified container of Boatner fails to teach a gas release vessel and a refrigeration device.
Brown teaches that it is known in the art that pressurized gas can be used as a refrigeration device (par. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the pressurized gas with a refrigerant, as taught by Brown, so that the device could alter the beverage in additional ways.

Allowable Subject Matter
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733